Barnard, P. J.:
The plaintiff is a manufacturing company within the meaning of the exemption contained in section 3 of chapter 54-2 of Laws of 1880. Gas companies are organized under a general act (chap. 87, Laws of 1848) “ for the purpose of manufacturing and supplying gas for lighting,” etc. Subsequently and in the same year the legislature also passed a general act (chap. 40, Laws of 1848) authorizing the formation of companies “ for the purpose of carrying on any kind of manufacturing, mining, mechanical and chemical business.” The words of the exemption in section 3 of the Laws of 1880, “manufacturing corporations carrying on manufactures within this State,” the legislature clearly did not intend by these words to limit the exemption to corporations organized under the manufacturing incorporation act, so called. (Chap. 40 of Laws of 1848.)
A foreign corporation carrying on manufactures in this State would be included in the exemption, and be exempted from the operation of the act of 1880.
The title of the act of 1848, and the purpose for which corporations are authorized by it, include other than manufacturing corporations. The gas act, by its terms, indicates that these corporations were properly manufacturing corporations. The purpose of the corporation is stated in the act to be the manufacture and sale of gas. There' is no reason why the exemption in question should only apply to corporations incorporated under any particular act. The act does not say so. The ordinary meaning of the word used comprehends the making of gas.
The judgment should be affirmed, with costs.
Dtkman, J., concurred; Gilbert, J., not sitting.
Judgment affirmed, with costs.